
	
		II
		112th CONGRESS
		2d Session
		S. 2195
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2012
			Mr. Brown of
			 Massachusetts introduced the following bill; which was read twice and
			 referred to the Committee on Homeland
			 Security and Governmental Affairs
		
		A BILL
		To require Members and employees of Congress and other
		  Federal employees who file under the Ethics in Government Act of 1978 to
		  disclose delinquent tax liability.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional and Federal Employee Tax
			 Accountability Act of 2012.
		2.Amendment to the
			 Ethics in Government Act of 1978
			(a)In
			 generalSection 102(a) of the
			 Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the
			 end the following:
				
					(9)(A)The amount of any
				delinquent tax liability owed to the United States or any State or local
				government entity.
						(B)In this paragraph, the term
				delinquent tax liability means any tax liability which has been
				assessed and with respect to which all judicial and administrative remedies
				have been exhausted, or have lapsed.
						(C)Information provided pursuant to this
				paragraph shall not be subject to public
				disclosure.
						.
			(b)Inclusion in
			 reportSection 102(b)(1)(A) of the Ethics in Government Act of
			 1978 (5 U.S.C. App.) is amended by striking paragraph (1) and
			 inserting paragraphs (1) and (9).
			3.Ethics
			 inquiryIf an individual
			 reports a delinquent tax liability on the individual’s annual disclosure form
			 required under section 102(a)(9) of the Ethics in Government Act of 1978 (as
			 added by section 2), the appropriate supervising ethics office shall
			 immediately open an inquiry into the tax delinquency of that individual for
			 purposes of—
			(1)determining the
			 total delinquent tax liability of the individual;
			(2)determining the
			 reason the individual has incurred a delinquent tax liability;
			(3)determining
			 whether the individual has a plan to eliminate such delinquent tax liability;
			 and
			(4)determining
			 whether such delinquent tax liability has reflected poorly on Congress or the
			 employing agency.
			4.Federal tax
			 liabilityAn individual who
			 discloses a delinquent tax liability under section 102(a)(9) of the Ethics in
			 Government Act of 1978 (as added by section 2) shall, not later than 12 months
			 after filing the form, arrange with the relevant payroll office and the
			 Internal Revenue Service to have the individual’s salary reduced by an amount
			 appropriate to pay the taxes owed to the United States within a reasonable time
			 period.
		
